Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of December 9, 2013, is entered into by and among BANK OF AMERICA, N.A., a
national banking association (“Lender”), Radiant Logistics, Inc., a Delaware
corporation (“Radiant”), Radiant Global Logistics, Inc., a Washington
corporation (“Global”), Radiant Transportation Services, Inc., a Delaware
corporation (“Transportation”), Radiant Logistics Partners LLC, a Delaware
limited liability company (“Partners”), Adcom Express, Inc., a Minnesota
corporation (“Adcom”), Radiant Customs Services, Inc., a Washington corporation
(“Customs”), DBA Distribution Services, Inc., a New Jersey corporation (“DBA”),
International Freight Systems (of Oregon), Inc., an Oregon corporation
(“International”), Radiant Off-Shore Holdings LLC, a Washington limited
liability company (“Off-Shore”), Green Acquisition Company, Inc., a Washington
corporation (“Green”, together with Radiant, Global, Transportation, Partners,
Adcom, Customs, DBA, International and Off-Shore are referred to hereinafter
each individually as an “Existing Borrower”, and individually and collectively,
jointly and severally, the “Existing Borrowers”), and ON TIME EXPRESS, INC., an
Arizona corporation (“New Borrower”, together with Existing Borrowers, each
individually a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”).

RECITALS

A. Existing Borrowers and Lender have previously entered into that certain Loan
and Security Agreement dated as of August 9, 2013 (as amended, supplemented,
restated and modified from time to time, the “Loan Agreement”), pursuant to
which Lender has made certain loans and financial accommodations available to
Existing Borrowers. Terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.

B. Existing Borrowers have requested that Lender amend the Loan Agreement, which
Lender is willing to do pursuant to the terms and conditions set forth herein.

C. Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Lender’s rights
or remedies as set forth in the Loan Agreement is being waived or modified by
the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) Addition of New Borrower. New Borrower is hereby added as a co-borrower
under the Loan Agreement with the same force and effect as if New Borrower had
duly executed and delivered the Loan Agreement as a Borrower thereunder in
addition to the Existing Borrowers and agrees to all of the terms and provisions
of the Loan Agreement applicable to it as a “Borrower” thereunder. Without
limiting the foregoing:

(i) The definitions of “Borrower” and “Borrowers” in the preamble of the Loan
Agreement are hereby amended to include New Borrower in addition to the Existing
Borrowers.



--------------------------------------------------------------------------------

(ii) New Borrower and each of the Existing Borrowers shall be jointly and
severally liable for all Obligations.

(iii) The information set forth in Schedules 8.5, 8.6.1, 9.1.4, and 10.2.2 of
the Addendum to Loan Agreement Schedules attached hereto as Exhibit A (the
“Addendum to Loan Agreement Schedules”) supplements the information set forth in
Schedules 8.5, 8.6.1, 9.1.4, and 10.2.2, respectively, to the Loan Agreement and
shall be deemed a part thereof for all purposes of the Loan Agreement.

(iv) New Borrower hereby represents and warrants to Lender that the
representations and warranties applicable to Borrowers in the Loan Agreement
(after giving effect to the inclusions of New Borrower and the information set
forth in the Addendum to Loan Agreement Schedules) are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date).

(v) New Borrower hereby agrees to perform all of the covenants and agreements
applicable to Borrowers in the Loan Agreement.

(vi) Lender shall have all of the rights, remedies, interests and powers as
against New Borrower as provided to Lender in relation to Borrowers in the Loan
Agreement

(vii) To secure the prompt payment and performance of all Obligations, New
Borrower hereby grants to Lender a continuing security interest in and Lien upon
all Property of New Borrower, including all of the following Property, whether
now owned or hereafter acquired, and wherever located:

(A) all Accounts;

(B) all Chattel Paper, including electronic chattel paper;

(C) all Commercial Tort Claims, including those shown on Schedule 9.1.16 to the
Loan Agreement;

(D) all Deposit Accounts;

(E) all Documents;

(F) all General Intangibles, including Intellectual Property;

(G) all Goods, including Inventory, Equipment and fixtures;

(H) all Instruments;

(I) all Investment Property;

(J) all Letter-of-Credit Rights;

 

2



--------------------------------------------------------------------------------

(K) all Supporting Obligations;

(L) all monies, whether or not in the possession or under the control of Lender,
or a bailee or Affiliate of Lender, including any Cash Collateral;

(M) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(N) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

(b) The definition of “Fixed Charges” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including on account of any
earn-outs, but excluding any repayment of the Caltius Debt to the extent:
(a) such repayment is permitted under the terms of this Agreement; and (b) such
repayment is made solely using identifiable proceeds of a substantially
concurrent issuance and sale of Radiant’s Series A Preferred Stock), and
Distributions made (other than Distributions between Borrowers).”

(c) Section 10.2.4 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“10.2.4 Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.15; provided, however, that (i) the
Borrowers may make Distributions so long as: (A) no Default or Event of Default
exists or is caused thereby, and (B) upon giving pro forma effect thereto, for
the 30 days preceding on an average daily basis and as of the Distribution,
Availability is at least the greater of: (1) 20% of the Borrowing Base, and
(2) $5,000,000; and (ii) in addition to any Distributions permitted under clause
(i) above, Radiant may redeem its shares of the Series A Preferred Stock to the
extent solely using identifiable proceeds of a substantially concurrent issuance
and sale of common stock of Radiant.”

2. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Lender shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties.

(b) Lender shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral of New Borrower, as well as UCC
and Lien searches and other evidence satisfactory to Lender that such Liens are
the only Liens upon the Collateral of New Borrower, except Permitted Liens.

 

3



--------------------------------------------------------------------------------

(c) Lender shall have received a certificate, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of New Borrower certifying that,
after giving effect to this Amendment, (i) New Borrower is Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 of the Loan Agreement are true and correct; and (iv) New
Borrower has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.

(d) Lender shall have received a certificate of a duly authorized officer of New
Borrower, certifying (i) that attached copies of New Borrower’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to such credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Lender may conclusively rely
on this certificate until it is otherwise notified by New Borrower in writing.

(e) Lender shall have received a written opinion of Fox Rothschild LLP, in form
and substance satisfactory to Lender.

(f) Lender shall have received copies of the charter documents of New Borrower,
certified by the Secretary of State or other appropriate official of New
Borrower’s jurisdiction of organization. Lender shall have received a good
standing certificate for New Borrower, issued by the Secretary of State or other
appropriate official of New Borrower’s jurisdiction of organization and each
jurisdiction where New Borrower’s conduct of business or ownership of Property
necessitates qualification.

(g) Lender shall have received copies of policies or certificates of insurance
for the insurance policies carried by New Borrower, all in compliance with the
Loan Documents, together with endorsements naming Lender as lender loss payee in
form and substance satisfactory to Lender.

(h) Lender shall have received all certificates representing the Equity
Interests of New Borrower pledged pursuant to the Loan Documents, to the extent
such Equity Interests are certificated.

(i) The representations and warranties set forth herein and in the Loan
Agreement (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof).

(j) No event has occurred and is continuing that constitutes an Event of
Default.

(k) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Lender.

3. Consent. Solely for purposes of Section 10.2.11 of the Loan Agreement, Lender
hereby consents to the amendment of Radiant’s articles of incorporation in the
form of Exhibit B attached hereto.

4. Representations and Warranties. Each Borrower represents and warrants as
follows:

(a) Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

 

4



--------------------------------------------------------------------------------

(b) Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document to which any Borrower is a party
(as amended or modified hereby) is the legal, valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with its terms,
and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which any Borrower is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct in all material respects (except
that such materiality qualifier shall not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date hereof as though made on and as of
the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Borrower.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and judicial reference provisions set forth in Section 12.14 of
the Loan Agreement are hereby incorporated in this Amendment by reference.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Borrowers to Lender.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

8. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof.

9. Estoppel. To induce Lender to enter into this Amendment and to continue to
make advances to Borrowers under the Loan Agreement, each Borrower hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Borrower as against
Lender with respect to the Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS:      

RADIANT LOGISTICS, INC.,

a Delaware corporation

    By:  

/s/ Bohn H. Crain

    Name:   Bohn H. Crain     Title:   CEO    

RADIANT GLOBAL LOGISTICS, INC.,

a Washington corporation

    By:  

/s/ Bohn H. Crain

    Name:   Bohn H. Crain     Title:   CEO

 

6



--------------------------------------------------------------------------------

RADIANT TRANSPORTATION SERVICES,
INC.,

a Delaware corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

RADIANT LOGISTICS PARTNERS LLC,

a Delaware limited liability company

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

ADCOM EXPRESS, INC.,

a Minnesota corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

RADIANT CUSTOMS SERVICES, INC.,

a Washington corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

DBA DISTRIBUTION SERVICES, INC.,

a New Jersey corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

 

7



--------------------------------------------------------------------------------

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,

an Oregon corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

RADIANT OFF-SHORE HOLDINGS LLC,

a Washington limited liability company

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

ON TIME EXPRESS, INC.,

an Arizona corporation

By:  

/s/ Bohn H. Crain

Name:   Bohn H. Crain Title:   CEO

 

8



--------------------------------------------------------------------------------

LENDER:      

BANK OF AMERICA, N.A.,

a national banking association

    By:  

/s/ John W. Mundstock

    Name:   John W. Mundstock     Title:   SVP

 

9